                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON

UNITED STATES OF AMERICA,        )
                                 )            Case No.
     Plaintiff,                  )       5:19-cr-00068-JMH
                                 )
v.                               )       MEMORANDUM OPINION
                                 )            AND ORDER
BARRY E. SANDERS,                )
                                 )
     Defendant.                  )
                                 )

                                ***

     This matter is before the Court on Plaintiff’s motion for an

order declaring that the corporate attorney-client privilege for

Trailblazers, Inc., has been waived. [DE 20]. The Court heard

statements of counsel on August 28, 2019, in this matter. [See

Minute Entry/Order at DE 29]. For the reasons that follow, the

United States’ motion [DE 20] is GRANTED.

             I.     Procedural and Factual Background

     On March 21, 2019, the United States charged Defendant Barry

E. Sanders with multiple counts of fraudulent concealment of

monetary transfers in contemplation of bankruptcy. [DE 1]. Sanders

was the sole shareholder of a corporation called Trailblazers,

Inc. [See DE 20 at 2, PageID #51]. In August 2013, Trailblazers

filed for bankruptcy under Chapter 11. [Id.]. When the transfers

at issue in this case were discovered in February 2014, the

Bankruptcy Court appointed James Lyon to serve as trustee for
Trailblazers. [Id.]. The action was then converted to a Chapter 7

bankruptcy. [Id.].

     In    April   2014,   on    behalf     of   Trailblazers,      Lyon   waived

attorney-client privilege “as to any legal representative of the

debtor.”    [DE    20-1,   PageID     #58].      The   Government    now   seeks

confirmation from the Court that this waiver covers pre- and post-

petition communications between Trailblazers and its counsel at

the time of the proceedings. [DE 20 at 3, PageID #52].

                                II.   Discussion

     Attorney-client privilege applies “(1) where legal advice of

any kind is sought (2) from a professional legal adviser in his

capacity as such, (3) the communications relating to that purpose,

(4) made in confidence (5) by the client, (6) are at his instance

permanently protected (7) from disclosure by himself or by the

legal adviser, (8) unless the protection is waived.” Reed v.

Baxter, 134 F. 3d 351, 355-56 (6th Cir. 1998). Corporations can be

considered clients for purposes of attorney-client privilege.

Upjohn Co. v. United States, 449 U.S. 383, 394 (1981).

     The power to waive the corporate attorney-client privilege is

held by its management, consistent, of course, with managers’

fiduciary duty to act in the corporation’s best interest. Commodity

Futures Trading Comm’n v. Weintraub, 471 U.S. 343, 348-49 (1986).

However, in bankruptcy, where a trustee is appointed to oversee

the debtor’s estate and affairs, the management of the corporation

                                        2
is severely limited. Id. at 352 (citing 11 U.S.C. §§ 521, 343). In

fact, “Congress contemplated that when a trustee is appointed, he

assumes control of the business, and the debtor’s directors are

‘completely ousted.’” Id. at 352-53 (citing H.R. REP. NO. 95-595,

at 220-21 (1977)). Following this rationale, the United States

Supreme Court held in Weintraub that the trustee, not current or

former management or the corporate debtor, controls the attorney-

client privilege. Id. at 354.

       Sanders argues that the trustee should not have the power to

waive attorney-client privilege as to communications that occurred

before      the    trustee   was   appointed.      Such    an    outcome    would

substantially frustrate the Weintraub court’s holding that the

power to waive the attorney-client privilege as to communications

made   by    the   corporation     is   provided   to     the   trustee    as   the

equivalent of “new management.” In fact, “displaced managers may

not assert the privilege over the wishes of current managers, even

as to statements that the former might have made to counsel

concerning matters within the scope of their corporate duties.”

Weintraub, 471 U.S. at 349. Likewise, once a trustee is appointed

to be the fiduciary of the corporation, the power to waive the

attorney-client privilege as to its former communications cannot

be ceded back to previous management.




                                         3
                           III.       Conclusion

     Bankruptcy trustee James Lyon waived Trailblazer’s attorney-

client privilege in April 2014. For the reasons set forth above,

and with the Court being otherwise sufficiently advised, IT IS

HEREBY ORDERED as follows:

     (1)   That Plaintiff United States’ motion [DE 20] SHALL be

GRANTED; and

     (2)   This   matter    remains       scheduled   for   JURY   TRIAL   on

September 10, 2019.

     This the 29th day of August, 2019.




                                      4
